DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/20, 04/1921 and 09/08/21 have been considered by the examiner.

Drawings
The drawings received on 11/27/2020 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a three phase power supply circuit including the limitation “three step-down transformers, each having a primary and secondary coil, and each primary and secondary coil having a first node and a second node, wherein each step-down transformer is electrically coupled with one of the three LLC resonant voltage convertors by the first and second nodes of the primary coils; and a bridge rectifier electrically coupled with the first node of the secondary coil of each of the three step-down transformers; wherein the second nodes of the secondary coils of each of the three step-down transformers are electrically coupled together“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adragna et al. (US 9,780,678 B2) disclose a multi-phase resonant and method of controlling it.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838